Appeal Dismissed and Memorandum Opinion filed January 11, 2022.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-21-00547-CV

       HASSAN AL-HAJ D/B/A JOE'S TRUCK CENTER, Appellant

                                      V.
    JOHN P. TILLMAN AND STATE FARM MUTUAL AUTOMOBILE
                 INSURANCE COMPANY, Appellees

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-46144

                        MEMORANDUM OPINION

      This is an attempted appeal from an order signed September 3, 2021.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On November 23, 2021, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
December 7, 2021. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      We dismiss the appeal.



                                     PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        2